IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RUSSELL ROY SMITH,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-4174

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 22, 2015.

An appeal from an order of the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Russell Roy Smith, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.


THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.